815 F.2d 79
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gordon Lynn PEELER, Petitioner-Appellant,v.Norman CARLSON, Director, U.S. Bureau of Prisons, et al.,Respondents- Appellees.
No. 86-5467.
United States Court of Appeals, Sixth Circuit.
Feb. 2, 1987.

Before LIVELY, Chief Judge, and JONES and GUY, Circuit Judges.

ORDER

1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the brief and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
In this action for habeas corpus relief under 28 U.S.C. Sec. 2241, petitioner seeks review of an adverse decision by the United States Parole Commission.  The magistrate to whom the case was referred recommended dismissing the petition.  The district court, after reviewing the objections to this report, dismissed the petition.  This appeal followed.  On appeal petitioner has filed an informal brief.  He also has submitted a letter which we construe as requesting the appointment of appellate counsel.


3
Upon consideration, we affirm for the reasons set forth in the magistrate's report as adopted in the order on review.  Rule 9(d)(3), Rules of the Sixth Circuit.


4
It is therefore ORDERED that the motion for counsel be denied and that the final order of the district court be affirmed.